Appeal by defendants from judgments of conviction of the crime of robbery in the first degree after a trial in the County Court of Chenango County. Judgments of conviction reversed upon the law and the facts and a new trial directed in the interests of justice, upon the ground that the district attorney exceeded the bounds of fair comment in his summation to the jury; and also upon the ground that the trial judge erroneously charged the jury that they might consider the alleged admissions of the defendant [Bruno, made after the event, as to the presence and identification of the defendant Janoske as a participant in the crime. Hill, P. J-, Crapser, Bliss, Sehenck and Foster, JJ., concur.